NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1
 


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 15, 2013
                                    Decided March 18, 2013

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              DANIEL A. MANION, Circuit Judge 

                              ILANA DIAMOND ROVNER, Circuit Judge

No. 12‐1097

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 09 CR 234‐2
HAKIM JARADAT,   
    Defendant‐Appellant.                           Amy J. St. Eve,
                                                   Judge.


                                           O R D E R

         Hakim  Jaradat,  a  self‐employed  tax  accountant,  was  arrested  after  securing  false
employment verification for a straw buyer’s mortgage application. After a 6‐day trial, a jury
found Jaradat guilty of wire and mail fraud. See 18 U.S.C. §§ 1341, 1343. The district court
calculated guidelines ranges of 12 to 18 months’ imprisonment and 2 to 5 years’ supervised
release based on a criminal history category of I and a total offense level of 13 (a base offense
level of 7 plus 4 levels for an intended loss exceeding $10,000 and 2 levels for use of a special
skill). See U.S.S.G. §§ 2B1.1(a)(1), (b)(1)(B), 3B1.3. The court sentenced him to one day in prison
and three years of supervised release with a special condition that 12 months be served in home
detention. Jaradat has filed a notice of appeal, but appointed counsel asserts that the appeal is
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Jaradat opposes
counsel’s motion. See CIR. R. 51(b). We confine our review to the potential issues identified in
No. 12‐1097                                                                                         Page 2

counsel’s facially adequate brief and Jaradat’s response. See United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002).

        Jaradat was targeted in early 2008 as part of “Operation Madhouse,” an undercover
investigation run by the Federal Bureau of Investigation to ferret out mortgage fraud. Before
trial the government moved in limine to introduce evidence that Jaradat had prepared phony
tax returns in both 2006 and 2008 as documentation for fraudulent mortgage applications. He
fabricated the returns in 2008 just days after funds were dispersed on the fraudulent loan he
facilitated with the false employment verification. Jaradat objected to use of the 2006 tax returns
(though not the 2008 documents), but the district court ruled that both sets of fake returns could
be offered to show intent and the absence of mistake because Jaradat had created them for
similar mortgage‐fraud schemes close in time to this one. See FED. R. EVID. 404(b).

        At trial the government called the informant who paid Jaradat for the false employment
verification  and  introduced  English‐language  translations  of  their  recorded  Arabic
conversations. According to the informant, the two first met in 2006, shortly after the informant
began working for the FBI as part of Operation Madhouse. At the informant’s request, Jaradat
prepared  tax  returns  to  submit  with  a  mortgage  application,  purportedly  showing  the
informant’s income for the previous two tax years. The informant testified that Jaradat supplied
the income figures for the documents, explained that type‐written documents made approval
easier, told him to provide the lender with copies (not originals), and said that he would be able
to provide fake check stubs as verification. These documents were never used as part of a
mortgage application, but in 2008 the informant approached Jaradat again and asked him to
obtain  a  false  employment  verification  for  a  straw  buyer.  Jaradat  paid  an  owner  of  a
construction company to say that the straw buyer, an undercover FBI agent, had worked as a
construction supervisor for three years. The lender approved a mortgage for $171,000 after
contacting the construction company and “verifying” the straw buyer’s work history. Jaradat’s
codefendant, a real estate agent, sent the mortgage and closing documents via FedEx to the
lender, which then wired the money to the purported seller, another undercover agent. The FBI
later returned the funds.

        In his Anders submission, counsel first considers whether Jaradat could argue that the
district  court  abused  its  discretion  in  allowing  the  jury  to  learn  that  he  fabricated  two  tax
returns for the informant in 2006. Counsel concludes that this contention would be frivolous,
but  Jaradat  disagrees  and  proposes  to  argue  that  the  evidence  was  irrelevant  and  unfairly
prejudicial because of the two‐year separation in time and asserted dissimilarity between fake
tax  returns  and  a  fake  employment  verification.  We  agree  with  counsel.  The  district  court
reasoned  that  Jaradat’s  dealings  with  the  informant  in  2006  showed  his  intent  and  lack  of
mistake in providing false information for mortgage applications. See FED. R. EVID. 404(b). In
both instances Jaradat provided false verification of the applicant’s income, making the actions
No. 12‐1097                                                                                            Page 3

sufficiently similar to show absence of mistake. See United States v. Wheeler, 540 F.3d 683, 691–92
(7th  Cir.  2008);  United  States  v.  Watts,  535  F.3d  650,  659–60  (7th  Cir.  2008);  United  States  v.
Montani, 204 F.3d 761, 768 (7th Cir. 2000). And two years is sufficiently close in time to the
charged conduct. See United States v. Harris, 587 F.3d 861, 865 (7th Cir. 2009) (explaining that
acts occurring within two years of crime were sufficiently close in time); United States v. Ross,
510 F.3d 702, 713 (7th Cir. 2007) (explaining that similar acts occurring within five to six years
of crime were sufficiently close in time). Moreover, the district court instructed the jury to
consider this evidence only as to motive, plan, intent, and absence of mistake, thus curing any
potential prejudice the evidence may have caused. See United States v. Vargas, 552 F.3d 550, 557
(7th Cir. 2008); United States v. Moore, 531 F.3d 496, 500 (7th Cir. 2008).

        Counsel next considers whether Jaradat could argue that the district court clearly erred
in  finding  an  intended  loss  above  $10,000.  See  U.S.S.G.  §  2B1.1(b)(1)(B).  There  were  two
conflicting estimates of the property’s worth—an independent appraisal made three months
before the loan application and a mortgage broker’s opinion that a bank would approve a loan
for up to $180,000. The judge reasoned that the earlier valuation was “truly independent” and
thus the superior measure of the property’s value. See United States v. Radziszewski, 474 F.3d 480,
487 (7th Cir. 2007). By subtracting the loan amount ($171,000) from the home’s appraised value
($157,000),  the  court  found  that  Jaradat  had  placed  the  bank  at  risk  of  losing  $14,000  by
providing false employment verification. See id. (concluding that intended loss in mortgage‐
fraud scheme is calculated by subtracting sale price at foreclosure from mortgage value); United
States v. Lane, 323 F.3d 568, 585–86, 590 (7th Cir. 2003) (explaining that intended loss attributable
to mortgage obtained by fraud was calculated by subtracting property’s value from loan’s
amount); United States v. Innarelli, 524 F.3d 286, 290–91 (1st Cir. 2008) (same). Jaradat knew that
the straw buyer had not worked as a construction supervisor  for  three years, so he took a
significant  gamble  with  the  lender’s  money  by  providing  false  information  that  led  it  to
approve the mortgage. See Lane, 323 F.3d at 590 (“The determination of intended loss under the
Sentencing  Guidelines  therefore  focuses  on  the  conduct  of  the  defendant  and  the  objective
financial risk to victims caused by that conduct.”). Thus counsel correctly concludes that it
would be frivolous to argue that the district court’s factual finding of a loss exceeding $10,000
was clearly erroneous. See Radziszewski, 474 F.3d at 487; Lane, 323 F.3d at 585. 

         Counsel  also  concludes  that  it  would  be  frivolous  to  challenge  the  district  court’s
conclusion that Jaradat, as a tax accountant, used a special skill to significantly facilitate the
commission or concealment of the offense. See U.S.S.G. § 3B1.3. Application Note 4 explains
that a “special skill” is a skill not possessed by members of the general public and generally
requiring substantial education, training or licensing; the note includes “accountants” in the
list of examples. Id. § 3B1.3 cmt. n.4; see United States v. Smith, 332 F.3d 455, 458 (7th Cir. 2003).
Jaradat  is  a  trained  accountant,  and  the  district  court  determined  that  his  tax‐preparation
skills—which he used to craft phony tax returns in 2008 soon after obtaining the employment
No. 12‐1097                                                                                     Page 4

verification—made it easier to commit mortgage fraud. Those returns are relevant conduct
because the plan had the same objective (obtaining a mortgage for a straw buyer), involved two
of the same actors (Jaradat and the informant), and was carried out in the same manner (by
submitting phony documents to “verify” income). See U.S.S.G. § 1B1.3(a)(2); United States v.
McKinney, 686 F.3d 432, 436–37 (7th Cir. 2012); Watts, 535 F.3d at 658–59. Depending on the
level of specialized knowledge required, tax preparation can be a special skill, see United States
v. Noah, 130 F.3d 490, 500 (1st Cir. 1997) (explaining that tax accountant used special skill in
preparing tax returns); United States v. Fritzson, 979 F.2d 21, 22–23 (2d Cir. 1992) (same); but see
United States v. Gormley, 201 F.3d 290, 295–96 (4th Cir. 2000) (concluding that district court erred
in  finding  that  tax  preparation  as  practiced  by  defendant  was  special  skill),  and  Jaradat
instructed the informant on how to provide phony tax documents in a way less likely to raise
suspicion, making their mortgage‐fraud scheme more likely to succeed, see Smith, 332 F.3d at
459; United States v. Lange, 312 F.3d 263, 270 (7th Cir. 2002). In any event, the district judge gave
the shortest sentence she could possibly give (one day) and still impose supervised release,
see United States v. Goldberg, 491 F.3d 668, 669 (7th Cir. 2007), so we would conclude that any
arguable error in calculating the guidelines range was harmless, see United States v. Foster, 701
F.3d 1142, 1157–58 (7th Cir. 2012); United States v. Anderson, 517 F.3d 953, 965 (7th Cir. 2008).

        Counsel finally evaluates whether Jaradat could challenge his below‐guidelines prison
sentence as unreasonable and concludes that this potential claim would be frivolous. We agree.
The district court considered Jaradat’s arguments in mitigation and decided that one day, with
credit for time served, was the appropriate sentence. Counsel has not identified any ground to
rebut the presumption that this term is reasonable, see Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Jones, 696 F.3d 695, 699 (7th Cir. 2012); United States v. Poetz, 582 F.3d 835,
837 (7th Cir. 2009), nor can we.

        In his Rule 51(b) response, Jaradat proposes to argue that the district judge erred in
admitting English‐language transcripts of his recorded conversations with the informant. He
also would contend that the court should have tried him separately from his codefendant so
he could argue that his codefendant manipulated him. Because both Jaradat and the informant
were born in Jordan, Jaradat asserts that the translator, who was raised in Syria, could not have
understood their Jordanian colloquial expressions, though he does not identify any purported
mistranslation. Translations are commonly used at trial, see United States v. Khattab, 536 F.3d
765, 767 (7th Cir. 2008); United States v. Mansoori, 304 F.3d 635, 665 (7th Cir. 2002), and Jaradat’s
lawyer  had  the  chance  to  cross‐examine  the  translator  and  could  have  prepared  his  own
translation of the recordings, see United States v. Cruz‐Velasco, 224 F.3d 654, 667–68 (7th Cir.
2000),  so  it  would  be  frivolous  to  contend  that  the  district  court  erred  in  admitting  the
translations. Jaradat’s contention concerning severance is likewise frivolous. Jaradat did not
renew his motion to sever at the close of evidence, so he has waived this argument. See United
No. 12‐1097                                                                                     Page 5

States v. Plato, 629 F.3d 646, 650 (7th Cir. 2010); United States v. Alviar, 573 F.3d 526, 539 (7th Cir.
2009).

        The motion to withdraw is GRANTED, and the appeal is DISMISSED.